DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this TrackOne application filed on 08/24/20
Information Disclosure Statement
1.	The information disclosure statement filed on 08/24/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication number of citation no. 7 in the U.S. Patent Application Publication Section does not correspond with the name of patentee or applicant of the cited document.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-2, 4-5, 7-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2008/0056933 A1) in view of Park et al. (US 2011/0171365 A1).
Regarding claims 1 and 13, Moore et al. discloses an internet-of-things (IOT) robotic sterilization (Fig.2:213, 216, 211 and 212; [0056-0093])  system (Fig.2) and method (Fig.1) for use in the prevention of microorganisms and diseases caused by pathogens present within an interior space to reduce exposure to humans [0021; 0032; 0077], the system comprising:
An IOT base hub module (Fig.2:211-216) with integrated occupancy sensors [0092-0093] located within the interior space and communicatively coupled to an IOT network [0091];  
A robotic sterilization device (Fig.2:221-222 and 200-203) communicatively coupled to the IOT base module via the IOT network [0090-0091], the robotic sterilization device comprising an electrostatic field apparatus [0032] fluidically coupled to a liquid reservoir source [0122-0123], a sensor module including plurality of sensors (Fig.2:212 and [0090-0091]), a controller (Fig.2:213), and a locomotion system (Fig.2:203);
Wherein the robotic sterilization device operates autonomously to navigate [0123], using the sensor module, a path within the interior space while deploying a disinfecting sprayer [0122] from a sterilization liquid that is capable of holding hypochlorous acid (HOCl) provided within the liquid 
Providing an IOT base module (Fig.2:211-216) located within the interior space and communicatively coupling the IOT base to an IOT network [0091]; 
Deploying, within the interior space [0021 and 0025], a robotic sterilization device communicatively coupled to the IOT base module via the IOT network [0090-0091], the robotic sterilization device comprising an electrostatic field apparatus [0032] fluidically coupled to a liquid reservoir [0122-0123], a sensor module including plurality of sensors (Fig.2:212 and [0090-0091]), a controller (Fig.2:213) , and a locomotion system (Fig.2:203);

Causing the robotic sterilization system to navigate [0021 and 0024], using the sensor module, a path within the interior space; and
Creating a disinfecting spraying liquid [0122] from a sterilization liquid provided within the liquid reservoir.
	Regarding claims 1 and 13, Moore et al. appears silent to disclose using the electrostatic field apparatus as a misting system to create a disinfecting mist or fog.
	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Park et al. electrostatic spraying system/method to Moore et al. system/method since droplets are utilized to reach relatively complex geometric surfaces.

	Regarding claims 4 and 16, Moore et al. appears silent to disclose using the electrostatic field apparatus as a misting system to create a disinfecting mist or fog.
	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Park et al. electrostatic spraying system/method to Moore et al. system/method since droplets are utilized to reach relatively complex geometric surfaces.
	Regarding claims 5 and 17, Moore et al. discloses UV light [0021].
	Regarding claim 7, Moore et al. discloses that sensor is a biosensor [0086-0088].
	Regarding claims 8-9, Moore et al. discloses a biosensor module [0086-0091].
	Moore et al. appears silent to disclose using a misting system to create a disinfecting mist or fog.
	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Park et al. electrostatic spraying system/method to Moore et al. system/method since droplets are utilized to reach relatively complex geometric surfaces.
	Regarding claim 10, Moore et al. discloses a scent dispensing appliance ([0060] and Fig.2:208).

	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. The nozzles (Fig.4:370, 372 and 374) are deemed to be capable of spraying in uni-directional or bi-directional or multi-level, or omnidirectional; and are also capable of causing a spray pattern that is perpendicular to a navigation sensor to thereby avoid occluding the navigation sensor.
10.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2008/0056933 A1) in view of Park et al. (US 2011/0171365 A1) as applied to claims 1, 13, and further in view of Owens et al. (US 2016/0330968 A1).
Regarding claims 3 and 14, Moore et al. and Park et al. appears silent to disclose using hypochlorous acid.
Owens et al. discloses a robotic sanitizing device that uses hypochlorous acid [0005 and 0019] since hypochlorous acid can be used as a sanitizing solution, a cleaning solution, or both a sanitizing and cleaning solution [0043]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add hypochlorous acid to the combined Moore et al. system/method since hypochlorous acid can be used as a sanitizing solution, a cleaning solution, or both a sanitizing and cleaning solution.
11.	Claims 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2008/0056933 A1) in view of Park et al. (US 2011/0171365 A1), and further in view of Brown et al. (US 2016/0166721 A1).

An IOT base hub module (Fig.2:211-216) with integrated occupancy sensors [0092-0093] located within the interior space and communicatively coupled to an IOT network [0091];  
A robotic sterilization device (Fig.2:221-222 and 200-203) communicatively coupled to the IOT base module via the IOT network [0090-0091], the robotic sterilization device comprising an electrostatic field apparatus [0032] fluidically coupled to a liquid reservoir source [0122-0123], a sensor module including plurality of sensors (Fig.2:212 and [0090-0091]), a controller (Fig.2:213), and a locomotion system (Fig.2:203);
Wherein the robotic sterilization device is configured to navigate, using the sensor module [0123], using the sensor module, a path within the interior space while deploying a disinfecting sprayer [0122] from a sterilization liquid that is capable of holding hypochlorous acid (HOCl) provided within the liquid reservoir source (the liquid reservoir 1301 in Fig.13 is capable of holding various different types of sterilants, including liquid hypochlorous acid).
Moore et al. appears silent to disclose using the electrostatic field apparatus as a misting system to create a disinfecting mist or fog, and is also silent to disclose that the IOT hub module is communicatively coupled to an HVAC component associated with the interior space, and is configured to disable the HVAC component while creating the disinfecting mist.
	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Park et al. appears silent to disclose that the IOT hub module is communicatively coupled to an HVAC component associated with the interior space, and is configured to disable the HVAC component while creating the disinfecting mist.
Brown et al. discloses a decontamination system for portable applications [0006] where the system includes a controller that turn off and activate the HVAC system [0041] since the HVAC can be used in an aeration mode to reduce the levels of sterilants to safe values within enclosed spaces. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to Brown et al. HVAC controller to the combined Moore et al. system since HVACs systems can be used in an aeration mode to reduce the levels of sterilants to safe values within enclosed spaces.
Regarding claims 6 and 18, Moore et al. appears silent to disclose using the electrostatic field apparatus as a misting system to create a disinfecting mist or fog, and is also silent to disclose that the IOT hub module is communicatively coupled to an HVAC component associated with the interior space, and is configured to disable the HVAC component while creating the disinfecting mist.
	Park et al. discloses an electrostatic spraying system/method (Fig.4 and [0004]) for decontaminating enclosed spaces [0001] that generates droplets [0028] or fog [0036] since droplets are utilized to reach relatively complex geometric surfaces [0030]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Park et al. electrostatic spraying system/method to Moore et al. system/method since droplets are utilized to reach relatively complex geometric surfaces.

Brown et al. discloses a decontamination system for portable applications [0006] where the system includes a controller that turn off and activate the HVAC system [0041] since the HVAC can be used in an aeration mode to reduce the levels of sterilants to safe values within enclosed spaces. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to Brown et al. HVAC controller to the combined Moore et al. system since HVACs systems can be used in an aeration mode to reduce the levels of sterilants to safe values within enclosed spaces.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798